      Case 1:19-cv-08304-ALC-RWL Document 41 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                        1/28/2021
SOUTHERN DISTRICT OF NEW YORK

 LIONEL FOLGER,

                                   Plaintiff,
                                                               19-cv-08304 (ALC)
                       -against-
                                                               ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, ET AL.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         On January 12, 2021, the parties filed a joint status report requesting an administrative

dismissal of this action without prejudice pending the conclusion of the arbitration. ECF No. 38.

The Court then issued an Order to Show Cause why this case should not be stayed pending

arbitration as opposed to dismissed. ECF No. 39. The parties filed a joint response asserting that

this matter is distinguishable from Katz v. Cellco P’ship, 794 F.3d 341 (2d Cir. 2015). ECF No.

40. The parties proposed “simply stipulat[ing] to dismiss th[is] action, without prejudice, as to

American Express.” ECF No. 40 at 1 n.1.

         Accordingly, Plaintiff is hereby ORDERED to file a stipulation of voluntary dismissal

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The stipulation should cover the remaining Defendants

in this case, i.e., American Express Co. and American Express National Bank.

SO ORDERED.

Dated:          January 28, 2021
                New York, New York                     __________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
